Citation Nr: 1620791	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-15 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the L4-5 with facet arthrosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1984 to August 1986 and from February 1989 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, granted service connection for a cervical spine strain and assigned a 10 percent disability evaluation, and for degenerative disc disease of the L4-5 with facet arthrosis and assigned a 10 percent disability evaluation. 

In October 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims folder.

In March 2010 and September 2012 decisions, the Board remanded these issues for additional development.

In an October 2014 decision, the Board denied entitlement to an initial evaluation in excess of 10 percent for cervical spine strain and entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the L4-5 with facet arthrosis.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a June 2015 Order pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision.  Specifically, the Court found remand was required in order to obtain relevant identified private medical records.  Such development was requested in an October 2015 Board remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his April 2016 written statement, the Veteran's representative requested an additional VA examination be provided.  Review of the record reveals the last relevant VA examination was provided in April 2011.  Private medical records since that time suggest the Veteran's disabilities on appeal have increased in severity.  For example, in July 2013 the Veteran underwent a lumbar facet denervation at a private facility to treat his increased back pain.  Because these records suggest the severity of the Veteran's disabilities has changed since his last examination, an additional VA examination should be provided upon remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Any updated relevant VA treatment records should be obtained and associated with the claims file, including records from the VA medical facilities in Tallahassee and Gainesville since May 2015.  The Veteran is also invited to submit any updated private medical records.

2.  After obtaining the updated medical records, schedule the Veteran for a VA examination to evaluate the nature and severity of his current service-connected cervical and lumbar spine disabilities.  The examiner is also asked to specifically address whether the Veteran has any neurological abnormality associated with either disability.  

3.  Then, readjudicate the appeals.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




